Citation Nr: 0814153	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-40 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
PTSD and COPD.

In June 2003, the veteran testified during a hearing before 
RO personnel.  In September 2007, he testified at a hearing 
before the undersigned Acting Veterans Law Judge.  
Transcripts of those hearings are of record.  The Board notes 
that the veteran revoked the authority of his representative 
prior to the September 2007 hearing.  

The Board also notes that the veteran's statements may be 
construed as raising issues concerning compensation for 
disabilities incurred during treatment in a VA domiciliary 
facility.  These matters have not been developed for 
appellate review and are not within the Board's jurisdiction.  
The RO is requested to take appropriate action to clarify the 
veteran's claims and for other action as required.

The Board's decision on the claim for service connection for 
COPD is set forth below.  The claim for service connection 
for PTSD is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

COPD is not shown to have been incurred in or aggravated by 
service.




CONCLUSION OF LAW

The criteria to establish service connection for COPD have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
the Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159 (2007).

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for service connection; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
and (3) informing the veteran about the information and 
evidence he was expected to provide.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of this matter, as the decision herein denies the 
claim for service connection there is no possibility of 
prejudice to the veteran. 

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  Service medical records 
and VA outpatient treatment records are associated with the 
claims file.  Additionally, the veteran presented testimony 
at an RO hearing and at a Board hearing in support of his 
claim and the transcripts of the hearings are associated with 
the claims file.

While the veteran was not afforded a VA examination as to his 
COPD claim, the Board finds an additional examination is not 
required for an adequate determination of this matter.  It is 
significant to note that there is no evidence other than the 
veteran's own reports of any possibly related event in 
service and no evidence of treatment for COPD for over 30 
years after service.  There is no reasonable possibility that 
an examination so many years after service could substantiate 
the veteran's claim.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the veteran contends that his COPD had its 
onset during his military service.  Service treatment record 
include diagnosis of upper respiratory infection without any 
indication of a chronic disability or injury due to jet fuel 
exposure.  At his June 2003 RO hearing he testified that 
doctors had stated that it was possible that his COPD was due 
to his duties in service, which included working with jet 
fuel.  No specific doctors, however, were identified.  He 
also recalled that while in service he had breathing problems 
and that when he had inhaled and breathed fumes he would gag 
and choke.  During his September 2007 Board hearing he 
reiterated his claim that he was exposed to jet fuel in 
service.  He also stated that he smoked for a period, but not 
while he was in service and that he had currently quit 
smoking.  He stated that he was first diagnosed with COPD in 
2001.  

The medical evidence of record includes inconsistent opinions 
as to whether a current diagnosis of COPD is warranted.  In 
this regard, a November 2002 VA treatment record indicated 
the veteran's pulmonary function test (PFT) results were not 
consistent with true COPD.  A March 2003 VA treatment record, 
however, included a diagnosis of COPD.  A December 2003 
letter from a VA physician, S.S., M.D., noted that the 
veteran had been treated in the Allergy Clinic for chronic 
cough and shortness of breath consistent with COPD of the 
chronic bronchitis type.  A subsequent February 2004 VA 
treatment record, however, noted that it was not clear 
whether the veteran had COPD and that his PFTs pointed more 
toward asthma.

Based upon the evidence of record, the Board finds that COPD 
is not shown to have been incurred in or aggravated by 
service.  Even assuming that a current diagnosis of COPD is 
warranted, there is no medical evidence of a nexus or 
relationship to an injury or disease during active service.  
The veteran's service medical records include no indication 
of complaints, treatment, or diagnosis of COPD or a related 
respiratory condition.  Although the veteran has asserted 
that he had respiratory problems due to jet fuel exposure in 
service, his service medical records are negative for 
evidence of a chronic respiratory disability or an injury due 
to jet fuel exposure.  He has provided no evidence in support 
of this claim that his COPD was caused by jet fuel exposure 
in service.  

There is also no probative evidence of a continuity of 
symptomatology since the veteran's discharge from service.  
The earliest dated evidence of a complaint or treatment for 
COPD was shown in a November 2002 VA treatment record and the 
first diagnosis of COPD was provided in a March 2003 VA 
treatment record.  The veteran also testified that a 
diagnosis of COPD was first provided in 2001, approximately 
32 years after his separation from service.  This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that his current COPD resulted from his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

There is no competent evidence indicating that the veteran's 
COPD is related to service nor to any event for which VA 
compensation benefits may be awarded.  In fact, a September 
2003 VA treatment record noted that the veteran's respiratory 
restriction might be due to his weight.  While the veteran 
may sincerely believe that he has COPD as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection for COPD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for COPD is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in January 
2002.  The VCAA provides that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and, in claims for disability 
compensation, provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R. § 3.159.  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records.  38 C.F.R. 
§ 3.159(c)(2).  

In this case, the veteran has identified four in-service 
stressors for his PTSD including that there were race riots 
on the ship, that he was on the USS Wasp in the Mediterranean 
Sea during a typhoon, that a sailor was killed on his 
aircraft carrier after being sucked into an aircraft, and 
that he was held over the side of the aircraft carrier by 
five sailors and thought they would kill him until a 
Lieutenant intervened.  It is significant to note that a 
search of ship logs revealed no indication of race riots on 
the USS Wasp.  The veteran was also unable to identify either 
the name of the sailor killed on his ship or the approximate 
time of year the incident occurred.  The Board finds that 
based upon the evidence of records no further development as 
to these matters is required.  

The Board notes that the RO obtained weather information in 
the Pacific Ocean during 1968 which it used to discount the 
veteran's claim concerning a stressful incident during a 
typhoon.  A review of the record, however, indicates that the 
veteran has reported this incident occurred while the ship as 
in the Mediterranean Sea.  Records also show the USS Wasp was 
in the Mediterranean Sea from October 1968 to December 1968.  
In light of the apparently erroneous reliance upon weather 
information in the Pacific Ocean, the Board finds further 
development as to this stressor is required.

The Board also finds that additional development is required 
as to the claimed personal assault incident.  The veteran 
reported that he was held over the side of an aircraft 
carrier by five sailors and that after this incident he began 
carrying a gun and was disciplined when the gun was found.  

VA regulations provide that if a PTSD claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate an account of a 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2007).

A review of the record shows that the veteran has not been 
apprised of alternate forms of evidence that might support 
his claim of entitlement to service connection for PTSD based 
on personal assault.  Service personnel records also include 
several notations of non-judicial punishment received by the 
veteran for infractions of disrespect to a superior petty 
officer, unauthorized absence, and possession of a concealed 
and loaded weapon.  In addition, the veteran was not 
recommended for reenlistment upon discharge from service and 
a March 1969 job performance review noted that he was 
unimpressive in all areas of performance.  He was also noted 
to have been a burden to shipmates and his division and that 
petty officers found him irritating and resentful.

Service medical records show that in August 1968 the veteran 
complained of being hit with a chain on his nose.  He was 
noted to have a small cut on his nose.  He also complained of 
a headache.  Examination revealed mild edema on the bridge of 
the nose and both eyebrows and the right upper eyelid.  There 
was a superficial laceration on the bridge of his nose.  A 
September 1968 examiner found that the veteran's episode 
(regarding the August 1968 complaint) was a manipulative 
attempt to become isolated from stress or express anger 
without fear of reprisal or reply.  The Board finds that 
additional development is required for an adequate 
determination of the veteran's PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the veteran 
of the alternative sources of evidence 
that may be considered to substantiate 
his claimed stressor of in-service 
personal assault. 

2.  The RO/AMC should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have treated him for PTSD since 
December 2005.  After the veteran has 
signed the appropriate releases, any 
identified records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should take appropriate 
efforts to verify the veteran's claimed 
stressor involving the USS Wasp in the 
Mediterranean Sea during a typhoon during 
the period from October 1968 to December 
1968.  Follow-up inquiries should be 
conducted as required for an adequate 
determination.  

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

5.  The veteran should be scheduled for a 
VA psychiatric examination.  The 
examining psychiatrist should be informed 
of which, if any, of the claimed 
stressors have been verified and 
requested to provide an opinion as to 
whether any evidence of a behavior change 
indicates a personal assault occurred 
during active service.  All indicated 
tests and studies are to be performed.  
Based on a review of the record, an 
examination of the veteran, and 
considering the identified stressors, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has PTSD related to an event 
in service.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


